Citation Nr: 0425942	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-17 297A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
pulmonary disability, claimed as the result of Department of 
Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and T.R.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 1997 rating decision of the VA 
Regional Office (RO) in Chicago, Illinois which denied the 
veteran's claim of entitlement to benefits under the 
provisions of 38 U.S.C. § 1151.  The veteran subsequently 
relocated to Kentucky.

The veteran's claim was previously denied by the Board in 
March 1999.  However, in October 2001 an Order for 
Reconsideration vacated that decision and provided for 
reconsideration of the veteran's claim by an expanded panel 
of the Board. 
See 38 U.S.C.A. § 7103(b) (West 2002); 38 C.F.R. § 20.1000(b) 
(2003).
In July 2003, the expanded panel remanded this case so that 
the agency of original jurisdiction (AOJ) could provide 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (the VCAA).  The AOJ was then to consider evidence 
which had been added to the record since the last RO 
adjudication of the case, in May 2000.  Such evidence 
included the April 2004 opinion of an independent medical 
expert (IME).

In August 2003, the VA Appeals Management Center (AMC) sent 
the veteran a VCAA letter, which will be discussed in greater 
detail below.  In January 2004, the AMC issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claim.

Clarification of issue on appeal 

As noted above the Board's March 1999 denial of the veteran's 
claim has been vacated.  Subsequent to that denial, the 
veteran filed another claim, which the RO developed as a 
claim to reopen the previously denied claim.  See 38 U.S.C.A. 
§ 5108 (West 2002).  In February 2000, the veteran perfected 
an appeal as to the issue of whether new and material 
evidence had been submitted since the Board's March 1999 
decision which was sufficient to reopen the (then) previously 
denied claim.  However, as noted above, rather than 
adjudicate the new and material issue, the Board vacated its 
previous decision.  

Based on this procedural history, the Board believes that the 
issue which is currently on appeal is the veteran's 
entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151, without regard to any previous denials of the claim.  
The veteran's claim will accordingly be adjudicated by the 
Board on a de novo basis.
The AOJ adjudicated the claim on its merits in the January 
2004 SSOC, so the veteran has been accorded appropriate due 
process.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) 

Issue not on appeal

In March 1992, the veteran filed a claim of entitlement to 
service connection for residuals of a head and neck injury.  
That claim was denied in a May 1992 RO rating decision.  The 
veteran was informed of that decision and of his right to 
appeal by letter from the RO dated May 8, 1992.  He did not 
appeal.

In a July 2003 letter which was forwarded by the RO to the 
Board, the veteran described the circumstances surrounding 
the claimed in-service head and neck injury.  It appears that 
the veteran is seeking to reopen his previously-denied claim.  
That matter has not been adjudicated by the RO and it is 
therefore not now before the Board.  It is referred to the RO 
for appropriate action.   


FINDING OF FACT

A preponderance of the competent medical evidence is against 
the conclusion that additional pulmonary disability resulted 
from VA hospital care, medical or surgical treatment, or 
examination.




CONCLUSION OF LAW

The payment of benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a pulmonary disorder is not warranted.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
pulmonary disability.  In essence, he contends that 
medication prescribed by VA, Verapamil, caused or in the 
alternative aggravated a pulmonary disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As alluded to above, the VCAA eliminated the former well 
groundedness standard.  The Board's March 1999 decision 
denied the veteran's claim on the basis that it was not well 
grounded.  Although not expressly stated, the reason for the 
October 2001 reconsideration order which was signed by a 
Deputy Vice Chairman of the Board appears to be to enable to 
Board to re-adjudicate the claim under the current standard 
of review. 

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

As was noted in the Introduction, the Board remanded this 
case in July 2003.  In part, the remand was to ensure that 
adequate VCAA notice was provided to the veteran.  In August 
2003 the AMC sent the veteran a six page letter which 
specifically apprised the veteran of the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained what the evidence must show to substantiate 
a claim under 38 U.S.C. § 1151 and what had been done so far 
in his case.  A detailed list of relevant evidence was 
provided [see page 4 of the August 4, 2003 letter].  Further, 
the letter explained that VA would obtain government records 
and would make reasonable efforts to help the veteran get 
other relevant evidence, such as private medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

The veteran was specifically advised that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a federal agency 
[see the August 4, 2003 letter, page 3].  The veteran was 
also advised to submit everything he had that would help 
substantiate his claim [see the August 4, 2003 letter, page 
1].  A copy of the letter was sent to the veteran's 
representative, Disabled American Veterans.

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in August 
1999, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003).  Subsequent to 
furnishing the veteran with the VCAA letter in August 2003, 
the RO readjudicated his claim in a January 2004 supplemental 
statement of the case.  Thus, any VCAA notice deficiency has 
been rectified.   

The Board notes that the fact that the veteran's claim was 
re-adjudicated by the AOJ via the January 2004 SSOC, prior to 
the expiration of the one-year period following the August 
2003 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran has submitted private medical 
records and the RO has obtained his VA outpatient records.  
The veteran was afforded a VA examination in November 1996.
In addition, the Board obtained an IME opinion dated April 3, 
2003.  The veteran has been given the opportunity to comment 
upon this and all other evidence now of record.  In addition, 
all of the evidence of record, including the IME opinion, has 
recently been subject to review by the AOJ.  Cf. Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004).   

The Board notes that the veteran indicated in July 1996 that 
he was in receipt of Social Security Administration (SSA) 
disability benefits for a back condition and a hand 
condition.  There is no indication that such records would be 
pertinent to this issue, which involves a pulmonary 
condition.  The veteran has not so contended.  See Brock v. 
Brown, 10 Vet. App. 155, 161 (1997) [VA is not obligated to 
obtain records which are not pertinent to the issue on 
appeal].

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran was afforded two personal 
hearings at the RO, in January 1998 and in February 2000, the 
transcripts of which are of record.  Although the veteran 
requested a hearing before a Member of the Board on his 
substantive appeal, he stated at his January 1998 RO hearing 
that he no longer wanted such a hearing, and on a subsequent 
VA Form 9 in February 2000, he indicated that he did not want 
a BVA hearing.  The veteran's  representative has submitted 
written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Relevant law and regulations

The veteran's claim under 38 U.S.C. § 1151 was filed in April 
1996.  The controlling statute in this case, 38 U.S.C. § 
1151, was subsequently amended, effective for claims filed on 
or after October 1, 1997.  In pertinent part, 38 U.S.C.A. § 
1151 now requires that additional disability as a result of 
VA medical treatment must be based on "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable."

VA General Counsel opinion VAOPGCPREC 7-2003 indicates that 
the new version of a law or regulation should be used, unless 
applying the newly promulgated regulation to the veteran's 
claim would produce a retroactive effect that would burden 
the veteran's rights.  In this case, under the pre-October 
1997 version of 38 U.S.C.A. § 1151 a claimant needs only to 
show that he incurred additional disability which is the 
result of VA medical treatment.  The post-October 1997 
version requires a more stringent standard of carelessness, 
negligence, error in judgment or the like in order for the 
veteran to prevail.  The Board will accordingly use the pre-
October 1, 1997 version of section 1151, since it is 
obviously more favorable to the veteran in that carelessness, 
negligence, etc. on the part of VA need not be established in 
order for him to prevail.  To apply the current version of 
the law would produce a retroactive effect that would 
undoubtedly burden the veteran's rights in this case.

In general, under the former version of 38 U.S.C. § 1151, 
where a veteran suffers an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See 38 U.S.C.A. 
§ 1151 (West 1991).

In Brown v. Gardner,  513 U.S. 115, 115 S. Ct. 552, 130 L. 
Ed. 2d 462 (1994), the United States Supreme Court held that 
the statutory language of 38 U.S.C. § 1151 in existence at 
that time (and applicable to this case) required no showing 
of "fault" on the part of VA for recovery under section 
1151 but instead simply required a causal connection between 
VA medical treatment and additional disability.  At the time 
of the Brown decision, VA's regulations contained the 
provision that compensation was not payable in the absence of 
a showing that additional disability or death proximately 
resulted through carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of the Department of Veterans Affairs.  
38 C.F.R. § 3.358(c)(3) (1993).  While that provision was 
invalidated by the Supreme Court in Brown, the validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  The 
Supreme Court further held that not every "additional 
disability" was compensable.  

"We do not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for 
incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . 
VA's action is not the cause of the disability in those 
situations."  Brown, 115 S. Ct. at 556 n.3.

In sum, the Supreme Court found that the version of 38 
U.S.C.A. § 1151 which is applicable to this case requires a 
causal connection between VA medical treatment and additional 
disability, but further cautions that not every additional 
disability is compensable.  

Pertinent VA regulations, as amended to comply with the 
decision in Brown, provide as follows:

§ 3.358 Determinations for disability or death from 
hospitalization, medical or surgical treatment, examinations 
or vocational rehabilitation training (§ 3.800).

(a) General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.

(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.

(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

38 C.F.R. § 3.358 (1996).



Factual background

The evidence of record reflects that the veteran has a 
history of various respiratory and pulmonary diagnoses, 
including asthma, bronchitis and chronic obstructive 
pulmonary disease (COPD).  VA outpatient treatment records 
show that, in a July 1993 medical report, the veteran 
complained of a chronic cough for the previous six months.  
He was given an inhaler, which helped his symptoms.  The 
diagnosis was chronic bronchitis.  In an August 1993 report, 
the veteran's symptoms were shown to have worsened.  An 
August 1993 list of medications shows active prescriptions 
for a respiratory inhaler as well as an antibiotic.  In July 
1994, the veteran had three active prescriptions for 
respiratory inhalers.  In an August 1993 medical certificate, 
a diagnosis of asthma vs. COPD was listed.  COPD was 
specifically diagnosed in a July 1994 medical certificate.  

The earliest record showing that the veteran was taking 
Verapamil appears in an October 1993 VA medical record.  At 
that time, the examiner noted that the veteran had stopped 
taking Verapamil as it made him constipated.  At the time of 
the notation, he had been off Verapmil for one year.  The 
examiner noted in the margins "allergic to ? Bl p med."

A letter in the file indicates that the veteran's claim for 
black lung benefits under the Federal Coal Mine Safety and 
Health Act of 1977 was denied by the United States Department 
of Labor in February 1995 on the basis that he had never 
worked as a coal miner and had no occupational lung disease. 

On March 1, 1995, the veteran was prescribed Verapamil for a 
heart condition.  On March 28, 1995, he was seen for 
exacerbation of his COPD.  In April 1996, the veteran was 
admitted to a VA hospital due to severe respiratory distress.  
Verapamil was evidently discontinued.  Later in April 1996, 
the veteran filed this claim under 38 U.S.C. § 1151.  In 
essence, he contended that medications prescribed by VA 
personnel for his heart condition caused a lung disability.

The report of a November 1996 VA examination is to the effect 
that, based on consultation with pulmonary medicine 
specialists, the resulting opinion was that Verapamil would 
not have caused or exacerbated the veteran's COPD. 
The examiner also commented that it was "unlikely that any 
treatment for heart disease, asthma, or bronchitis has caused 
chronic obstructive pulmonary disease, asthma, or 
bronchitis."

During a personal hearing in January 1998, the veteran 
testified that he first started having "problems" with his 
"lung condition" in 1992, and sought treatment at VA for 
symptoms of his lungs "running"; that a VA examiner told him 
that his hypertension pill "was probably going against my 
lungs"; that his medication was changed, and he took the new 
one until 1996, though he experienced "problems" all that 
time; that in 1996, when the VA doctor increased the 
medication, the veteran got sick, so he stopped taking it, 
and had not experienced any acute respiratory disorder since 
then.

In February 1999, the veteran's private physician, Dr. 
C.E.T., submitted a note stating that the veteran was taken 
off of Verapamil in April 1996 and that the veteran's COPD 
seems to have improved since he has been off Verapamil. 
In March 1999, the veteran's private physician Dr. B.S. 
submitted a statement that the veteran was totally 
incapacitated due to severe COPD and Verapamil induced in the 
veteran his asthma-like symptoms.  A December 1999 private 
physician's orders report lists Verapamil under 
"allergies".

In March 2002, due to the conflicting medical opinions the 
Board sought an independent medical examiner's opinion (IME).  
See 38 U.S.C.A. § 7109.  
The Board referred to the three medical opinions of record, 
namely the 1996 VA opinion and the 1999 opinions of the two 
private physicians.  In addition, the Board called the 
examiner's attention to various medical treatise articles 
submitted by the veteran, as well as an entry from the 
Physician's Desk Reference which indicated that Verapamil 
does not impair ventilatory function. 

Of record is an IME opinion dated in April 2003 from W.B.D., 
M.D., a pulmonary and critical care physician associated with 
a medical school  The IME concluded that Verapamil did not 
cause the veteran's lung disability.  The IME  first 
indicated, with reasons stated therefor, that the veteran's 
most likely diagnosis was COPD and that use of the term 
"asthma" throughout the veteran's medical records was 
incorrect.  In essence, the IME observed that COPD tends to 
wax and wane and that discontinuance of Verapamil is not 
necessarily indicative of a cause-and-effect relationship.  
The IME stated that he agreed with the 1996 VA opinion to the 
effect that Verapamil neither caused nor aggravated the 
veteran's COPD.  

Analysis

The veteran contends that he has lung disorders which were 
caused or aggravated by a reaction to heart medication given 
him by VA from about 1992 to 1996.  He contends that his lung 
condition started about 1992 or 1993.  He asserts that he was 
seen by VA for shortness of breath and chest pain; that VA 
prescribed Atenolol and Verapamil to treat his high blood 
pressure; that 7 to 8 days later he went into a semi-coma and 
"almost died".  The veteran asserts that he was told by a 
VA examiner in an emergency room that his hypertension 
medication, Verapamil, could cause his lung problem.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical evidence of the 
incurrence or aggravation of an injury or disease as the 
result of VA hospitalization or treatment; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jones v. West, 12 Vet. App. 
460, 464 (1999).

With respect to element (1), the medical evidence of record 
shows that the veteran currently has COPD.  As there are also 
other pulmonary diagnoses of record, the Board sought an 
expert opinion in part to address what current pulmonary 
diagnoses can be objectively confirmed.  The April 2003 IME 
found that the veteran most likely has COPD.  The IME 
reasoned that the veteran's pulmonary disease is much more in 
the COPD category than in the asthma category since the late 
onset of his disease would be much more typical of COPD than 
asthma.  Also, the results of pulmonary function tests were 
much more typical of COPD than asthma, and evidence of 
extremely severe blood gas abnormalities which did not 
require mechanical ventilation indicated COPD rather than 
asthma.  The Board finds the April 2003 examiner's opinion to 
be well reasoned and well explained.  While there are other 
diagnoses of record, none are as well explained or supported.  
The Board finds the April 2003 IME opinion persuasive on this 
point, and to the extent of the diagnosis of COPD, the first 
Jones element, current disability, is satisfied.

Turning to element (2), evidence of incurrence or aggravation 
of an injury or disease due to VA medical treatment, it is 
the veteran's contention that his pulmonary disorder was 
caused by medication administered by VA, not that it was a 
preexisting condition that was aggravated by such medication.  
It is not entirely clear from the medical records when 
Verapamil was first administered.  As noted above, the first 
reference to Verapamil appears in an October 1993 VA medical 
record, which indicates that the veteran had stopped taking 
Verapamil and had been off it for one year.  The veteran 
contends that he began taking Verapamil in 1991 or 1992 and 
that the onset of his respiratory symptoms coincided with his 
use of Verapamil.  As noted above, a July 1993 VA treatment 
report shows that, at the time of note, the veteran had been 
experiencing respiratory symptoms for approximately 6 months.  

Thus, the timeline asserted by the veteran appears to be 
supported by the medical evidence.  If the veteran's 
pulmonary disorder predated his use of Verapamil, it was 
apparently not of such severity as would warrant medical 
attention at that time.  The Board notes that COPD was first 
confirmed on x-ray in July 1994; and that x-rays prior to 
that time were normal.  As there is no objective evidence of 
the existence of a pulmonary disorder prior to the first 
administration of Verapamil, the Board will address this 
issue as one of direct incurrence of a pulmonary disorder, 
rather than aggravation of a preexisting disorder.  [In any 
event, as will be discussed below, the distinction between 
incurrence and aggravation makes no practical difference in 
the veteran's case.]  To the extent that the onset of COPD 
coincided with treatment with Verapamil, the second Jones 
element is met.  

Thus, the veteran's claim turns on the third Jones element, 
evidence of a medical nexus between the veteran's current 
pulmonary disorder and the administration of Verapamil.  The 
Board itself, although obligated to weigh the evidence, 
cannot exercise its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

In the veteran's favor are two medical opinions, summarized 
above, both submitted in 1999.  However, these opinions are 
directly refuted by the April 2003 IME opinion, and by the 
findings of the November 1996 VA examiner.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the Board finds the opinion of the April 2003 
IME more persuasive than either of the private medical 
opinions submitted by the veteran.  The Board notes initially 
that Dr. C.E.T.'s February 1999 statement does not in fact 
provide an opinion as to a causative relationship between the 
veteran's use of Verapamil and his current pulmonary 
disability.  Dr. C.E.T. simply stated that the veteran's COPD 
seems to have improved since he was taken off of Verapamil.  
He concluded that the veteran may have a resistance to 
Verapamil.  Taking this statement completely on its face, no 
clear relationship between the COPD and the Verapamil is 
established.  

The statement that the veteran may have a resistance to 
Verapamil is irrelevant to the matter at hand, whether 
Verapamil caused COPD.  The statement is also speculative, 
and naturally includes the corollary, that he may not have a 
resistance.  Medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight. Id.  

Governing regulations provide that it is necessary to show 
that additional disability is the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  38 C.F.R. § 3.358 (c)(1) 
(1996).  In the Board's view, Dr. C.E.T.'s opinion 
establishes no more than a coincidental relationship between 
the use of Verapamil and COPD symptoms, and, perhaps more 
significantly, it does not purport to establish the 
incurrence of additional disability from such use, i.e. that 
the use of Verapamil actually caused the veteran's COPD or 
resulted in an increase in disability as opposed to a mere 
increase in symptoms.  The occurrence of symptoms, in the 
absence of an increase in the underlying severity of a 
disability, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).  

In March 1999, the veteran's private physician Dr. B.S. 
submitted a statement that Verapamil induced the veteran's 
asthma-like symptoms.  The Board notes initially that Dr. 
B.S. did not state that Verapamil caused or aggravated the 
veteran's COPD, but that it induced asthma-like symptoms.  As 
noted in the  paragraph immediately above, it is important to 
distinguish between a temporary exacerbation of symptoms when 
the veteran used Verapamil and the incurrence of additional 
disability.  Dr. B.S.'s statement relates the use of 
Verapamil only to symptoms, not to additional disability.  

Indeed, neither opinion clearly purports to establish a 
causal relationship between the veteran's use of Verapamil 
and the cause  of his pulmonary disability.  At best, they 
purport to establish a relationship between the use of 
Verapamil and an exacerbation of pulmonary symptoms.  
Moreover, neither physician provides an explanation or 
discussion of the underlying basis for any such relationship.  
In this connection, the Court has held that a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
See Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In contrast, the April 2003 opinion provides a thorough 
discussion for why the examiner believes there is no 
relationship between the administration of Verapamil and the 
veteran's pulmonary disorder.  The examiner explained that 
the Physician's Desk Reference (PDR) states that Verapamil 
does not impair ventilatory function, and that this 
represents mainstream clinical thinking and is based on 
rigorous trials and regulations.  The IME further indicated 
that the overwhelming clinical experience with Verapamil 
shows that it is a harmless agent with respect to 
bronchoconstriction.  

The IME also addressed the apparent coincidence between the 
veteran's going off Verapamil and his improvement in 
symptoms.  He found that in fact it was not clear that 
pulmonary symptoms resolved once the Verapamil was 
discontinued.  Further, according to the examiner, the nature 
of COPD is that airway function waxes and wanes depending on 
environmental factors, infection, and the level of compliance 
with medications.  The fact that lung function seemed to 
improve once Verapamil was stopped did not necessarily prove 
a cause and effect relationship between Verapamil and the 
induction of poor airway function.  Moreover, even if 
Verapamil caused some type of pulmonary dysfunction, the 
effect would be expected to be transient and would not result 
in permanent lung dysfunction.

Finally, the IME addressed the discrepancy between his 
findings (and those of the VA report in November 1996) and 
those of the private physicians.  He noted that the opinion 
of Dr. C.E.T. that the COPD improved once the Verapamil was 
discontinued does not prove a cause and effect relationship, 
since COPD has such a tendency to wax and wane on its own.  
He also noted that Dr. B.S. provided no convincing proof for 
his assertion that Verapamil induced or precipitated "asthma 
like symptoms". 

The Board notes that the April 2003 IME opinion is consistent 
with an earlier report of the November 1996 VA examination.  
There, the examiner concluded, based on consultation with 
pulmonary medicine specialists, that Verapamil would not have 
caused or exacerbated the veteran's COPD.  The examiner also 
commented that it was "unlikely that any treatment for heart 
disease, asthma, or bronchitis has caused chronic obstructive 
pulmonary disease, asthma, or bronchitis."  Indeed, the 
April 2003 independent examiner specifically stated that he 
agreed with the VA examiner's opinion in 1996 that it is 
unlikely that Verapamil caused or exacerbated the veteran's 
COPD.

In sum, the Board favors the April 2003 IME opinion because, 
unlike the private opinions, the examiner clearly stated his 
opinion, clearly explained the basis for his opinion and 
clearly accounted for the discrepancies between his opinion 
and those of the other physicians.  The Board also notes that 
the April 2003 examiner is a pulmonary and critical care 
specialist.  There is no question that he is qualified to 
render an opinion as to the likely etiology of the veteran's 
pulmonary disorder.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  For much the same 
reasons, the Board gives great weight of probative value to 
the November 1996 VA examination report, informed as it is by 
consultations with pulmonary medicine specialists.  

Moreover, the April 2003 IME opinion is based on a review of 
the pertinent medical history, including the private medical 
opinions noted above.    There is no indication that either 
of the veteran's private physicians reviewed the veteran's 
medical history, and in any event, they did not discuss such 
history in support of their opinions.  

The veteran submitted several medical treatise excerpts.  The 
Court has held that, while a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional," a medical article or treatise 
evidence, standing alone must discuss generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion.  See Sacks v. West, 11 Vet. App. 314 (1998).  
The Board will address these in turn.

The veteran submitted several articles in February 1999.  The 
first discusses potential cutaneous reactions to calcium 
channel blockers, including Verapamil.  As the veteran is not 
claiming that he has suffered a cutaneous reaction, the Board 
finds this article does not establish a plausible causality 
between Verapamil and a pulmonary disorder.  A second article 
discusses the effect of drugs including Verapamil on 
microvascular leakage in guinea pig airways.  However, this 
article did not purport to establish a relationship between 
Verapamil and any pulmonary disorder, and thus also does not 
provide plausible causality.  

A third article discussed bronchoconstriction induced by 
inhaled Verapamil.  This article was directly addressed by 
the April 2003 IME, who found that it did not conflict with 
his opinion.  In his words, this is because inhalation of 
medicines is a totally different scientific subject than the 
oral ingestion of the same agents.  First, inhalation may 
trigger airway receptors and this effect would not be seen 
with oral ingestion.  Second, the airway concentration of 
inhaled medicines is often tens or hundreds of times higher 
than the airway concentrations of the same agents taken by 
the oral route.

A May 1997 article from the Annals of Pharmacotherapy 
addresses a case report where an asymptomatic asthmatic 
experienced acute asthmatic symptoms associated with 
administration of sustained release Verapamil.  However, this 
article is inconclusive in nature.  The results were 
discussed in terms of possible causes; however, no conclusive 
relationship was established.  More significantly, the case 
study selected involved an individual who already had asthma.  
The administration of Verapamil did not result in a chronic 
respiratory disability, but simply induced acute symptoms.  
As stated above, to warrant service connection, the evidence 
must show the incurrence of additional disability, not simply 
a flare-up of symptoms.  Moreover, as discussed above, the 
IME determined that the medical showed that the veteran has 
COPD, not asthma.

The veteran presented articles from the American Heart 
Journal for the proposition that some people with genetic 
diseases have had adverse reactions with the same medications 
he was given.  One article indicates that in one reported 
case Bepridil caused pulmonary fibrosis.  However, the 
evidence in this case does not show that the veteran was 
diagnosed with pulmonary fibrosis, or that he was taking 
Bepridil.  The other article indicates that Verapamil is a 
slow-channel calcium blocker used in treating a variety of 
arrhythmias, and that, in cases of Duchenne's muscular 
dystrophy, acute respiratory failure followed intravenous 
Verapamil in one reported case.  The article indicates that 
the mechanism as to how this works is speculative.  In this 
case, there is no evidence that the veteran has Duchenne's 
muscular dystrophy.  

For reasons stated above, the Board finds that the medical 
treatise evidence does not serve to establish the required 
medical evidence of a nexus, with respect to this particular 
veteran, between any current lung disorder and VA 
hospitalization or medical treatment, including the 
medications prescribed. 

The Board has of course considered the veteran's statements 
with respect to his pulmonary disorder.  During a personal 
hearing in January 1998, the veteran testified that he first 
started having "problems" with his "lung condition" in 
1992, and sought treatment at VA for symptoms of his lungs 
"running"; that a VA examiner told him that his 
hypertension pill "was probably going against my lungs"; 
that his medication was changed, and he took the new one 
until 1996, though he experienced "problems" all that time; 
that in 1996, when the VA doctor increased the medication, 
the veteran got sick, so he stopped taking it, and had not 
experienced any acute respiratory disorder since then.

It is well established that a lay person such as the veteran, 
untrained in the field of medicine, is not competent to offer 
an opinion which requires specialized medical knowledge, such 
as diagnosis and etiology.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  The veteran's statements to VA as to the source of 
his pulmonary disability do not constitute medical evidence 
because there is no indication that he has the medical 
training, expertise, or diagnostic ability to competently 
link his medical with his reported pulmonary symptomatology.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

With regard to the veteran's assertion that a doctor or 
doctors told him that a reaction to the hypertension 
medication caused damage to his heart and lungs, the Court 
has held that such a veteran's account, "filtered as it [is] 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995). 

In short, the Board finds that the probative medical evidence 
of record is against any relationship between the 
administration of Verapamil and the incurrence of pulmonary 
disability.  The third Jones element is not met.

In summary, for the reasons and bases set forth above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim under 38 U.S.C. § 1151.  That is, 
the Board finds that, based on the medical and other evidence 
which has been discussed in detail above, the veteran 
suffered no additional disability as the result of hospital 
care, medical or surgical treatment, or examination furnished 
by VA, in particular the administration of Verapamil or other 
medications.  The Board places great weight on the IME 
opinion that any alleged pulmonary problems were merely 
coincidental and not related.  Accordingly, the criteria for 
entitlement to benefits under 38 U.S.C. § 1151 have not been 
met, and the veteran's claim is accordingly denied.




ORDER

Entitlement to benefits under 38 U.S.C. § 1151 is denied.



____________________________   	
	____________________________
    BARBARA B. COPELAND			        JOHN E. ORMOND, 
JR.
Veterans Law Judge, 				Veterans Law Judge,  
       Board of Veterans' Appeals			      Board of 
Veterans' Appeals



	                        
_________________________________________
	BARRY F. BOHAN
Veterans Law Judge,  
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

